Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a pressure accumulator configured to release agricultural product in to the circuit in response to an increase in circuit pressure above a predetermined threshold.” However, such recitation contradicts applicant’s discloser within par.0040 of the specification. Further, it is unclear why the accumulator is made to further supply pressurized fluid to the circuit that already has a pressure above a predetermined range. As such, claim 2 is deemed indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim 3 recites the limitation “a pressure accumulator configured to recieve agricultural product from the circuit in response to a decrease in circuit pressure below a predetermined threshold.” However, such recitation contradicts applicant’s discloser within par.0040 of the specification. Further, it is unclear why the circuit is made to further reduce the circuit pressure by supplying fluid to the accumulator while it has a pressure already that is below the specified threshold. As such, claim 2 is deemed indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael et al. (US 9, 504, 212 B2) hereinafter Michael.
Regarding Claim 1 Micheal teaches a product application system for an agricultural applicator, the system comprising: a boom assembly (105) including a plurality of boom sections (115), each of the plurality of boom sections (115) being pivotably coupled to at least one adjacent boom section (115) of the plurality of boom sections (115) (Fig 1); a common rail product circuit (See Fig below)(see Fig below)spanning across a length of the boom assembly (105) (Fig 1); a product pump (120)configured to supply an agricultural product through the common rail product circuit (See Fig below); a plurality of nozzle assemblies (110) provided in association with each of the plurality of boom sections (115), each nozzle assembly (110) across the plurality of boom sections (115) being individually coupled to the common rail product circuit (See Fig below); and at least one pressure accumulator (160) provided in fluid communication with the common rail product circuit (see Fig below), the at least one pressure accumulator (160) being configured to adjust a circuit pressure of the agricultural product within the common rail product circuit (See Fig below)in response to pressure deviations from a predetermined pressure range (Col.4, lns.34-40).
Regarding Claim 2 Micheal teaches wherein the at least one pressure accumulator (160) is configured to release agricultural product into the common rail product circuit in response to an increase in the circuit pressure above the predetermined pressure range (when the circuit pressure increases but has a pressure lower than the pressure in the accumulator, fluid will flow from the accumulator to the cuircuit when valves 150 are open since flow always occurs from high pressure to low pressure). 
Regarding Claim 3 Micheal teaches wherein the at least one pressure accumulator (160) is further configured to receive agricultural product from the common rail product circuit (see fig below) in response to a decrease in the circuit pressure below the predetermined pressure range (a dcrease from 40 psi but above 25 psi) (See Col.4, lns. 34-40).
Regarding Claim 4 Micheal teaches wherein: the boom assembly (105)comprises a central boom section (see Fig below)and first and second boom arms (see Fig below) pivotably coupled to the central boom section (see fig below); the first boom arm (see Fig below) includes a first set of boom sections (115) of the plurality of boom sections (115) and the second boom arm (see Fig below) includes a second set of boom sections (115) of the plurality of boom sections (see Fig below); and the common rail product circuit (See Fig below) includes a central circuit section (see Fig below) extending across the central boom section (see Fig below), a first circuit section (see Fig below) extending across at least a portion of the first boom arm (see Fig below), and a second circuit section (see Fig below) extending across at least a portion of the second boom arm (see Fig below).
Regarding Claim 5 Micheal teaches wherein the at least one pressure accumulator (160) comprises a central pressure accumulator (160) provided in fluid communication with the central circuit section of the common rail product circuit (see Fig below).
Regarding Claim 7 Micheal teaches wherein at least one of a charge pressure or a discharge pressure of the at least one pressure accumulator (160) is selected based on a respective maximum pressure threshold or a minimum pressure threshold set for the predetermined pressure range (col.4, lns.34-40).
Regarding Claim 13 Micheal teaches a method for operating an agricultural applicator, the agricultural applicator comprising a boom assembly (105)including a plurality of boom sections (115)and a common rail product circuit (See Fig below) spanning across a length of the boom assembly (105), the agricultural applicator further comprising a plurality of nozzle assemblies (110) provided in association .
Regarding Claim 14 Micheal teaches wherein adjusting the circuit pressure in response to the pressure deviation comprises supplying agricultural product from the at least one pressure accumulator (160)to the common rail product circuit (See Fig below)when the circuit pressure decreases below the predetermined pressure range (col.4, lns.34-40)
Regarding Claim 15 Micheal teaches wherein adjusting the circuit pressure in response to the pressure deviation comprises receiving agricultural product from the common rail product circuit (See Fig below)for storage within the at least one pressure accumulator (160)when the circuit pressure increases above the predetermined pressure range (col.4, lns. 34-40).
Regarding Claim 16 Micheal teaches controlling the operation of the product pump (120) to increase the circuit pressure within the common rail product circuit (See Fig below) above the predetermined pressure range to charge the at least one pressure accumulator (160)with the agricultural product (Fig 1-2, Col.4, lns. 34-40).
Regarding Claim 20 Micheal teaches wherein: the boom assembly (105)comprises a central boom section (see Fig below)and first and second boom arms (see Fig below) pivotably coupled to the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Micheal in view of Proharam (US 2018/0042215 A1).
Regarding Claim 18 Micheal teaches controlling the operation of the nozzle valve (110). However, Micheal remains silent regarding controlling the operation of the nozzle valve of each nozzle assembly in response to changes in a ground speed of the agricultural applicator to adjust the flow rate of the agricultural product through each nozzle assembly.
However, Proharam discloses a sprayer arrangement having a boom section with spraying nozzles (Fig 1)  receiving fluid from pump (60) and a dual accumulator system (29, 30) (see Fig 1). Proharam discloses controlling the nozzles to vary the flow rates in response to changes to the ground speed allows uniform spread amount of the sprayed solution (par.0008).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Michael to include the teachings of Proharam by controlling the operation of the nozzle valve of each nozzle assembly in response to changes in a ground speed of the agricultural applicator to adjust the flow rate of the agricultural product in order to allow uniform spread amount of the spread solution.
Regarding Claim 19 Micheal teaches wherein adjusting the circuit pressure in response to the pressure deviation comprises adjusting the circuit pressure in response to a pressure variation deriving from the adjusted flow rate through each nozzle assembly (110) by receiving agricultural product within or expelling agricultural product from the at least one pressure accumulator (160) (Col.4, lns. 34-40).
Allowable Subject Matter
Claims 6, 8-12 and 17 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 

    PNG
    media_image1.png
    1023
    781
    media_image1.png
    Greyscale


Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Brickell et al. (US 5, 035,357) teaches a spraying arrangement having a pressure control arragmemnt set by a pilot valve (24) in response to a speed sensor signal (Fig 1). Jiniker et al. (US 4,637,547) teaches a sparying arrangement having a pressure sensor (39) and a control arrangmemnt (41) that adjusts fluid supplied to a desired pressure (Fig 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745